Case 2:16-cv-00126-GJQ-MV ECF No. 30, PageID.2546 Filed 05/04/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 DENZEL SIMMONS #795035,

        Petitioner,

 v.                                                                Case No. 2:16-CV-126

 DANIEL LESATZ,                                                    HON. GORDON J. QUIST

       Respondent.
 _____________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION
                 AND DENYING PETITIONER’S HABEAS PETITION

       Petitioner, Denzel Simmons, has filed a habeas petition pursuant to 28 U.S.C. § 2254. The

matter was referred to U.S. Magistrate Judge Maarten Vermaat, who issued a Report and

Recommendation (R & R), recommending that the Court deny Simmons’ petition and deny him a

certificate of appealability. (ECF No. 27.) Simmons filed objections to the R & R. (ECF No. 28.)

Upon receiving objections to an R & R, the district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any or all of the

magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

After conducting a de novo review of the R & R, the objections, and the pertinent portions of the

record, the Court concludes that the R & R should be adopted.

       To begin, Simmons’ rambling objections are difficult to follow. He does not identify the

specific findings that he is objecting to and makes new arguments that he did not raise before the

magistrate judge. For example, Simmons argues for the first time in his objections that the oath

given to some of the witnesses at trial did not comply with Mich. Comp. Laws § 768.15. Similarly,
Case 2:16-cv-00126-GJQ-MV ECF No. 30, PageID.2547 Filed 05/04/21 Page 2 of 5




when addressing Simmons’ juror bias ineffective assistance of counsel claim, the magistrate judge

found that Simmons had not presented any fact and “simply claim[ed] there was a bias juror.”

(ECF No. 27 at PageID.2529.) In his objections, Simmons identifies three allegedly biased jurors.

Simmons did not identify these jurors in briefing before the state court. Nor did he identify the

jurors in briefing before the magistrate judge. The Court finds that Simmons has waived these

arguments, and the Court declines to address new arguments that were not raised before the

magistrate judge. See Glidden Co. v. Kinsella, 386 F. App’x 535, 544 n.2 (6th Cir. 2010); Murr

v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

       Despite the confusing objections, the Court will attempt to address Simmons’ arguments

to the extent that they are coherent. Simmons argues that the state trial court judge miscalculated

several offense variables and made factual findings that increased his sentence. After People v.

Lockridge, 498 Mich. 358, 870 N.W.2d 502 (2015), a Michigan trial court’s imposition of a

sentence is “an exercise of the court’s discretion.” Holder v. Jackson, No. 1:17-cv-408, 2017 WL

3205762 at *4 (W.D. Mich. July 28, 2017). “Facts that the trial court may have found in support

of its exercise of discretion do not implicate the Sixth Amendment.” Id. In the instant case, the

state trial court ruled on remand that it would have imposed the same sentence under the

discretionary sentencing guidelines. Therefore, “[a]ny Sixth Amendment problem created by

mandatory sentencing guidelines at [Simmons’] initial sentencing hearing was corrected on

remand.” (ECF No. 27 at PageID.2510) (emphasis in original).

       Simmons argues that the prosecutor committed misconduct and fraud upon the state trial

court. To prevail on a claim of prosecutorial misconduct, a habeas petitioner must demonstrate

that the prosecutor’s conduct “so infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643, 94 S. Ct. 1868,



                                                2
Case 2:16-cv-00126-GJQ-MV ECF No. 30, PageID.2548 Filed 05/04/21 Page 3 of 5




1871 (1974). Simmons contends that the prosecutor implied facts and misled the jury. The

prosecutor is permitted to make reasonable inferences from the evidence. Byrd v. Collins, 209 F.3d

486, 535 (6th Cir. 2000). The magistrate judge found that the prosecutors alleged misconduct did

not rise to level of a due process violation. In his objections, Simmons argues that the prosecutor

lied when he told the jury that the victim was shot twice in the back when the victim was shot only

once in the back hip. The prosecutor did not commit misconduct because the victim testified at

trial that he was shot twice in the back. (ECF No. 24-11 at PageID.1023.) Simmons also suggests

that the prosecutor did not provide timely discovery. But the prosecutor turned over all of the

discovery to Simmons’ defense attorney. (ECF No. 24-10 at PageID.875.) Accordingly, the Court

finds that the Simmons is not entitled to habeas relief on this issue.

       Simmons argues that he received ineffective assistance of counsel. To establish a claim of

ineffective assistance of counsel, the petitioner must prove: (1) that counsel’s performance fell

below an objective standard of reasonableness; and (2) that counsel’s deficient performance

prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome. Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Simmons alleges that he asked the state trial

court for a new attorney several times because there was a breakdown in the attorney-client

relationship. The fact that Simmons asked for a new attorney but was not provided one does not

mean that he received ineffective assistance of counsel. “[T]he right to counsel of choice does not

extend to defendants who require counsel to be appointed for them.” United States v. Gonzalez-

Lopez, 548 U.S. 140, 151, 126 S. Ct. 2557, 2565 (2006). Furthermore, Simmons has not shown

that he received ineffective assistance of counsel because his trial counsel’s conduct was not

professionally unreasonable and Simmons did not suffer prejudice as a result. Simmons’ defense

attorney “faced a difficult task.” (ECF No. 27 at PageID.2530.) Simmons told police that he was



                                                  3
Case 2:16-cv-00126-GJQ-MV ECF No. 30, PageID.2549 Filed 05/04/21 Page 4 of 5




present at the scene of the crime with the gun. Although Simmons claimed that he was not the

shooter, several witnesses testified otherwise.

       Lastly, Simmons argues that the jury instructions violated his due process rights. To

succeed on a jury instruction claim, a habeas petitioner must show that the erroneous instruction

so infected the entire trial that the resulting conviction violated due process. Estelle v. McGuire,

502 U.S. 62, 72, 112 S. Ct. 475, 482 (1991). Simmons contends that it was a reversible error that

the jury was instructed that “the law presumed assault with the intent to murder for just firing a

gun four times.” (ECF No. 28 at PageID.2541.) Here, the “instruction” that Simmons complains

of was never given to the jury. Instead, Simmons is referring to a statement made by the prosecutor

in her opening statement. (ECF No. 24-10 at PageID.896.) When instructing the jury, the trial

court judge stated that it was his duty to instruct the jury on the law and the jury should not to

follow any conflicting statement on the law made by the lawyers.              (ECF No. 24-12 at

PageID.1125.) Because the jury was never instructed as Simmons contends, he has not shown that

he is entitled to habeas relief on the jury instruction claim.

                                 CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Simmons has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v.

Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id. at 467. Each issue

must be considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529




                                                   4
Case 2:16-cv-00126-GJQ-MV ECF No. 30, PageID.2550 Filed 05/04/21 Page 5 of 5




U.S. 473, 120 S. Ct. 1595 (2000); Murphy, 263 F.3d at 467. Therefore, the Court has considered

Simmons’ claim, including his objections, under the Slack standard.

       Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” For the reasons stated above, the Court finds that

reasonable jurists could not find that this Court’s denial of Simmons’ claim was debatable or

wrong. Thus, the Court will deny Simmons a certificate of appealability.


                                           CONCLUSION

       Having reviewed Simmons’ objections and finding no basis for habeas relief,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 27) is

adopted as the Opinion of this Court.

       IT IS FURTHER ORDERED that Simmons’ habeas corpus amended petition (ECF No.

19) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED by this Court.

       A separate judgment will enter.

       This case is concluded.


Dated: May 4, 2021                                            /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 5
